El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se trata de una acusación por el delito de portar armas prohibidas, o sea un revólver. La corte declaró culpable al acusado. El apelante señala dos errores, pero cada uno de ellos equivale a decir que la corte apreció la prueba errónea-mente. El apelante comienza su alegato diciendo que en este caso no bubo conflicto de prueba, pero nos sentimos obligados a resolver que lo bubo.
 No bay duda alguna de que en determinado momento en el Teatro Municipal el acusado estaba en posesión de un revólver. Hubo algún conflicto de prueba respecto a si él entregó el revólver a la persona encargada de la cantina o si1 la policía se la ocupó personalmente. Hallamos que tal conflicto carece de importancia. Algunos de los testigos de-clararon en el sentido de que bubo una lucba entre el acusado y otra persona y que el acusado le quitó el revólver a ésta *106y lo entregó a mi tercero-, según se lia dicho. Parte de esta prueba proviene de las manifestaciones hechas por el mismo-acusado. Por otra parte, hubo un conflicto de prueba y la Corte tenía derecho a creer, entre otras cosas, que el acusado-se enfureció por habérsele extraviado su sombrero; que salióy fué a su automóvil, cogió un revólver y regresó con él. Además la corte tenía derecho a no creer, inmediatamente-que se probó positivamente que el acusado portaba un revól-ver, las explicaciones dadas por los testigos tendentes a excusar a dicho acusado. Si bien la presunción de inocencia está a favor de un acusado, éste está obligado a explicar satisfactoriamente su conducta una vez que se demuestra definitivamente que porta un revólver. No podemos convertir con el apelante en que los tramoyistas del teatro son personas que no merecen crédito alguno. Son iguales a cualesquiera otros testigos, hasta que algo ocurra durante el juicio que dé lugar a que se ponga en duda su credibilidad. Toda la prueba tendió a demostrar la culpabilidad del acusado.

La sentencia apelada, debe ser confirmada.